230 S.W.2d 810 (1950)
FOWLER
v.
STATE.
No. 24808.
Court of Criminal Appeals of Texas.
June 7, 1950.
Burks & McNeil, and Clifford W. Brown, Lubbock, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
GRAVES, Judge.
Appellant was convicted of a violation of the liquor laws in Lubbock County and fined the sum of $500.00, and he appeals.
It appears from the record that appellant entered no plea to the information and none was entered for him. A plea is a requisite for a proper trial. Art. 518, Vernon's Ann.C.C.P.; Branch's Criminal Law, p. 430, sec. 676; Thompson v. State, 46 Tex. Crim. 412, 80 S.W. 623. Such failure can be raised after the trial by a bill of exception. Webb v. State, Tex.Cr. App., 55 S.W. 493. We find this matter shown in Bills of Exception Nos. 2, 3 and 4.
We also think the trial court was in error in allowing the State's attorney to correct the information and complaint in order that the proof and the allegation might correspond. The correction by interlineation was a matter of substance and not of form and should not have been allowed.
We pretermit any discussion of the court's charge, the case being reversed upon other grounds.
The judgment is reversed and the cause remanded.